 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDChicago and Pittsburgh.For example,almost25goof theALA'stotalmembershipis locatedin New YorkCity alone.Furthermore, the ALAis no longer a member ofthe AFL-CIO. It withdrew fromthat body in 1958 rather than live up to theAFL-CIO constitutionand no-raid pact.As a result,the ALA cannotlook to theAFL-CIO forsupport or assistance. Infact,it is in direct conflict withthe AFL-CIO unions whose jurisdictionthe ALA isattempting to raid when,as in this case,it strays outside the field of commercialprinting.The ALAsevered its connection with theAFL-CIO principallyin order to con-tinue an attempted raid on another unit at Sutherland Paper Company,a large fold-ing carton manufacturer in Kalamazoo,Michigan.As an employee in the folding carton industry,you shouldknow that the ALAdid not attempt to justify either its raid at Sutherland or its disaffiliation with theAFL-CIO onany alleged interest in the employees of Sutherland as such.To thecontrary,ALA officialspublicly stated they were really out to protect the interestsof their members in "established lithographic companies"by attempting to force fold-ing box companies to meet conditions existing in the lithographic printing industry.In other words,what the ALAs seeking here isto furtherthe interests of its mem-bers in the non-comparable commercial printing industry which would be uneconomicand non-competitive in our industry.In either case, you would be caught in the middle of a pressure moveby the ALAfor the benefit of its members in a different industry.If LBP wereforced out of offset, your jobs would be eliminated.Similarly, if theALA attemptedto impose uneconomic and non-competitive conditions such as a35 hour workweek and commercial scale of wages on our offset operations,we wouldhaveno choice but to resist.In turn,the ALAwould have no choice but to eitheragree or force you out on strike.Furthermore,we believethe ALA isnot only trying to use you to achieve objec-tivesthathave nothing to do with you as an employee of Lord Baltimore Press, assuch,but is also seeking to represent you in an inappropriate bargaining unit.We feelvery stronglythat the National Labor Relations Board made a serious legalmistake in ordering an election for a separate bargaining unit for offset employees.We believethe Board's ruling is contrary to the law, and think you ought to knowthatwe have everyintention of contestingthem byproper legal means,if necessary.The traditional method for testing such findings is to refuse to honor a Board cer-tification that might result if theALA wins anelection in an appropriate unit.When the NLRBseeks to enforce a refusal to bargain claim,such cases arereferredto a U.S.Court of Appeals which then reviewsthe validityand legality of theBoard'sunit findings.This is a time consuming process which might take severalyears from the date of the election.For this reason alone, we hope it will not be necessary to invoke this traditionalmethod of protecting the legal interests involved.But we are convinced the Boarderred in this case,and we do not intend to recognize and bargainwith the ALA inan inappropriate unit.The best wayto not only prevent this situation from occurring,but also preventthe ALA fromattempting to use you for its own selfish interests is tovote "NO"when you cast your secret ballot on November 2.Sincerely yours,(S)H.W. Hicks,HUGH W. HICKS,Vice President&General Manager.Square D CompanyandInternational Union of Electrical, Radio&Machine Workers,AFL-CIO,Local 1503,IUE, AFL-CIO.Case No. 21-CA-4.374.April 29, 1963DECISION AND ORDEROn September 13, 1961, Trial Examiner Martin S. Bennett issuedhis Intermediate Report in the above-entitled proceeding, finding142 NLRB No. 43. SQUARE D COMPANY333that Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attachedIntermediate Report.Thereafter, the Respondent filed exceptionsto the Intermediate Report 'and a supporting brief.The GeneralCounsel filed a brief in support of the Trial Examiner's decision.The Board I has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthe case ,3 and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner.'1Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[Chairman McCulloch andMembers Leedom and Fanning].2,Respondent'smotion to dismiss the complaint as moot because of the negotiation of anew collective-bargaining agreement which eliminated the group incentive plan is herebydenied as lacking in merit. SeeN.L.R.B.v..American National InsuranceGo., 343 U.S.395, 399.8Section 2(c)of the Recommended Order is modified to read:"Notifythe RegionalDirector for the Twenty-firstRegion,inwriting,within 10 days from the date of thisOrder,what steps the Respondent has taken to comply herewith."The notice appended to the Intermediate Report isherebyamended by (1) adding thefollowing as the final paragraphbelow thesignature line thereon:Employees may communicate directly with the Board's Regional Office, 849 SouthBroadway, Los Angeles, California, 90014, Telephone No. Richmond 9-4711, Exten-sion 1031,if theyhave any question concerning this notice or compliance with itsprovsions.and (2)deleting the phrase "60 days from the date hereof,"in the penultimate paragraphand inserting"60 consecutive days from the date of posting."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThiscasewas heard before Trial Examiner Martin S. Bennett at Los Angeles,California, on June 26, 1961.The complaintallegesthat Respondent, Square DCompany, engaged in unfair labor practices within the meaning of Section 8(a) (5)and (1) of the Act. Oral argument was waived and briefs have been submitted bythe General Counsel and by Respondent.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTSquare D Company is a corporation engaged in the manufacture of electrical equip-ment at plants located in various States of the United States, including two plantslocated at Los Angeles, California, which are involved in this proceeding.During the12-month period preceding the issuance of the complaint, Respondent sold andshipped products valued in excess of $50,000 from its Los Angeles plants to pointsoutside the State of California.During the same period, these plants received mate-rials valued in excess of $50,000 which were shipped from points outside the Stateof California. I find that the operations of Respondent affect commerce and that itwould effectuate the purpose of the Act to assert jurisdiction herein. 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDH. THE LABOR ORGANIZATION INVOLVEDInternational Union of Electrical,Radio & Machine Workers,AFL-CIO, Local1503, IUE, AFL-CIO, isa labor organization admitting to membership the employeesof Respondent.III.THE UNFAIR LABOR PRACTICESA. Introduction; the issuesInternationalUnion of Electrical, Radio & Machine Workers, AFL-CIO, Local1503, IUE, AFL-CIO, herein called the Union, was certified in May 1954 as therepresentative of Respondent's production and maintenance employees in the LosAngeles plants in a unit described below.Contracts have been regularly entered intoand the instant contract, signed October 17, 1960, remains in effect until October 17,1961, with automatic renewal for an additional year, absent appropriate advancenotice to the contrary.The General Counsel contends that Respondent has refused to bargain in goodfaith since on or about March 16, 1961, by (1) refusing to discuss and negotiate aboutgrievances arising out of the operation of Respondent's group incentive plan, and (2)refusing to furnish the Union with data relating to the operation of said plan.Re-spondent's position is that the group incentive plan is intentionally not referred to inthe contract between the parties and that the Union has therefore waived any rightto bargain or receive information with respect thereto; that the contract containslanguage reserving to management the right to unilaterally administer any mattersnot expressly set forth in the contract; that Respondent in any event has supplied in-formation to the Union sufficiently adequate to permit it to bargain; and, finally, thatthe contract has a grievance procedure, the terminal point of which is arbitration,and that Respondent is willing toarbitratewhether a grievance relating to the incen-tive system is actuallyarbitrable.B.Majority representation in the appropriate unitThe complaint alleges, Respondent's answer admits, and I find that all productionand maintenance employees of Respondent at its Los Angeles, California, plants,including janitors,warehousemen, and shipping and stockroom employees, butexcluding office and clerical employees, truckdrivers, guards and watchmen, drafts-men, engineers, experimental employees, foremen, working foremen, working super-visors, supervisors, and executive and administrative employees, constitute a unitappropriate for the purposes of collective bargaining within the meaning of Sec-tion 9(b) of the Act.The complaint alleges, Respondent's answer admits, and Ifind that since May 1954 the Union has been and now is the representative of theemployees in the above-described appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.C. Bargaining historyThe present dispute arises from the operation of a group incentive plan byRespondent.Employees are divided into groups or departments and each groupor department is rewarded by extra pay calculated upon a scale devised and main-tained solely by Respondent.This extra pay is predicated upon group or depart-ment output which is over and above the amount specified as a normal fair day'swork.For several years, in bargaining for contracts, the Union has asked that theexisting incentive system be incorporated into the contract and Respondent hasconsistently refused.During the negotiations for the 1960 contract, four to sixmeetings were held during the 6-week period prior to October 17, 1960; this topicwas again raised by the Union and it was discussed approximately 25 to 50 percentof the time.However, the topic was dropped early in the 1960 negotiations afterRespondent adhered to its position, in response to the Union's request, and refusedto include it in the contract.When the topic was discussed, Respondent expressed itshostility to inclusion of this language in the contract, because it was unwilling to havethe incentive plan subject to the grievance and arbitration procedures of the contractand have an arbitrator interpret the incentive clauses.In subsequent meetings,neither the Union nor Respondent raised the matter again.The Union did not,however, state or agree at any time during the negotiations that it would not grieveunder the incentive plan.Itmay be also noted that the Union did come forward in the 1960 negotiationswith a proposal that the incentive system operate on individual rather than on SQUARE D COMPANY335group production.Respondent, in effect, rejected this proposal and asked fordetails which were not forthcoming.'In addition to this bargaining history, Respondent stresses the following languagewhich appears in the current contract and which has also appeared in all priorcontracts.Article XVII, section 3, provides as follows:The parties hereto acknowledge that during the negotiations which resultedin this agreement each had the unlimited right and opportunity to make demandsand proposals with respect to any subject or matter not removed by law fromthe area of collective bargaining, and that the understandings and agreementsarrived at by the parties after the exercise of that right and opportunity are setforth in this agreement.Therefore, the Company and the Union for the life of this agreement eachvoluntarily and unqualifying waives the right, and each agrees that the othershall not be obligated to bargain collectively with respect to any subject or matterreferred to, or covered in this agreement, or with respect to any subject ormatter not specifically referred to or covered in this agreement even thoughsuch subjects or matters may not have been within the knowledge or contempla-tion of either or both of the parties at the time that they negotiated or signedthis agreement.Article XVIII provides as follows: "The right of management in the operation ofitsbusiness is unlimited except as it may be expressly and specifically restrictedby the provisions of this agreement, and this agreement is the sole agreement betweenthe parties."Article IX provides a three-step grievance procedure.Step 1 consists of thegrievance being taken up between the employee and/or his area steward with theforeman or supervisor.Step 2 takes place between the employee, area steward,chief steward and/or union president with three representatives of Respondent.Step 3 takes place between the union grievance committee and representatives ofRespondent.This article also provides for arbitration after these three steps witheach side appointing a member of the board of arbitration and the two selecting athird.D. Sequence of eventsAlthough the documentary evidence is more extensive, the General Counsel inhis briefreliesupon the following conduct in support of his position herein.OnMarch 8, 1961, employee Robert Utter was given a warning notice which noted,inter alia,that his efficiency and production record was below average and statedfurther that "Due to your efficiency and your production record, your cooperationisbelow Average.Your poor effort is not helping your fellow employees makebonus."The grievance was processed through step 1 of the grievance procedure and theforeman reaffirmed the warning.On March 13, Chief Steward Devine lodged agrievance at step 2.The relief sought was that Respondent should "remove thisstigma" from Utter's record; that his fellow employees be informed that Utter wasnot the cause of "the lower incentive earning"; and that Utter and the others inthe group should be made whole and paid the correct incentive earnings for theperiod when Utter allegedly contributed to a loss.A similar historyexistswith respect to employee Charles Waldron, who receiveda warning notice on March 7 worded almost identically with that given to Utter.He grieved unsuccessfully through step 1 and sought similar relief in step 2 onMarch 13.Respondent disposed of bothcases insimilar fashion on March 14,stating onthe respective grievance forms that "THE COMPANY'S POSITION ISTHAT THIS MATTER IS NOT COVERED BY THE COLLECTIVE BARGAIN-ING AGREEMENT AND THEREFORE IS NOT SUBJECT TO THE GRIEV-ANCE PROCEDURE."The other matter relied upon by the General Counsel is reflectedin an exchangeof correspondence between the parties.On March 7, President Roybal of the Unionwrote to Respondent, requested certain group incentive bonus information, andstated, in part, as follows:For the purpose of verifying our Incentive System record with that of thecompany's, and to enable us to properlyand intelligently negotiatethe GroupIncentivegrievances,I hereby request that you supply the Union with a copy'Findings as to the contract negotiations are based upon the testimony of J. AllenMadden, a negotiator for Respondent's labor relations consultant, and Union Chief StewardDavid Devine ; there is no substantial conflict in their testimony. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the weekly changes that have occured[sic] for all Incentive Groups cover-ing the period of the past twelve(12)months-March 1, 1960 thru March 1,1961.I would appreciate receiving this copy at least three days prior to the formalthird step meeting.If there have been any changes in the methods or theformula used in computing the actual Incentive figures during this(aforemen-tioned)period,please also furnish us with that information.On March 10,the Union further wrote to Respondent on the same topic as follows:In connection with the processing of certain grievances,and in order to obtaindata for future wage negotiations, the Union hereby demands that the Companysupply the Union with the following information and records concerning itsincentive system,particularly as it applies to Incentive Groups 21 and 23:1.Most recent time studies and/or work standards;2.Weekly group production records for the past six months prior to theweek ending March 11, 1961;3. Specific information regarding the efficiency and production relatingto the two men who were given warning notices during the past ten daysas having affected their groups' incentive earnings.4.A list of the weekly changes in the Bonus percentages for the afore-mentioned groups for the six months prior to and including the weekending March 11, 1961.On March 13,Respondent replied to the earlier letter and stated as follows:Your letter of March 7,1961 requested information on the group incentivefor the purpose of processing grievances.The group incentive was the subject of collective bargaining.Itwas agreedduring negotiations that the group incentive would not be made a part of thecontract and subject to grievance procedure.Therefore,this is not a matter which falls within the scope of the collectivebargaining agreement.On March 16,Respondent replied to the March 10 letter as follows:Thisrepliesto your March 10 letter.Our March 13 reply to your March 7 letter indicated the company was notobligated to furnish information on the Group Incentive for processing griev-ances.For the purpose of future contract negotiations, the company is gatheringcertain information which it will furnish the union as it becomes available.Thereafter, on April 14, Respondent wrote to the Union, referred to its promiseofMarch 16 to supply information as it became available for future contract nego-tiations and supplied therein the pay index tabulated on a quarterly basis for thefourth quarter of 1960 and the first quarter of 1961 for the various incentive groups.E. Contentions and conclusionsRespondent urges that under the cited provisions of articlesXVIIand XVIII ofthe contract,theUnion has waived its right to bargain about matters not coveredin the contract and that this perforce includes the incentive system which is neitherin the contract nor referred to therein.However,as the General Counsel contends,the issue here is not whether there has been a waiver on the part of the Union of theright to bargain over the system itself.And, assuming for the sake of argumentthat the Umorfs conduct may have amounted to a waiver of the right tobargainabout the incentive system,this is a matter distinct and apart from the present issuewhich is the right to obtain relevant and pertinent information which bears uponemployee grievances concerning theoperation of the existing system.The fact is,asMadden admitted, that the Union at no time during the 1960negotiations stated that it would not file grievances concerning theoperationof theincentive system.An absence of language can hardly constitute the clear,unmis-takable, and unequivocal language which the Board will recognize as a waiver. SeeProctor Manufacturing Corporation,131 NLRB 1166.Hence, Respondent'sMarch13 letter is incorrect insofar as it alleges that there had been agreement that thegroup incentive wouldnot besubject to thegrievanceprocedure.As is readily apparent,the incentive bonus system is an integral part of the wagestructure, because the wages or earnings of the employees in a group or departmentare affected by and fluctuate according to the production of the employees in thegroup or department.The two grievances described above relate to the efforts of SQUARE D COMPANY337the Union to ascertain how specific bonus incentives werecomputedso as to evaluateRespondent's claim, in the warnings, that the employees involved were adverselyaffecting the earnings and bonuses of the others in the department.The General Counsel contends, and I agree, that the Union's right to obtain thisbonus incentive information may be equated with the right of a bargaining repre-sentative to obtain information concerningmerit increases.This is so because theyare equally basic in their relevance to the wage structure and to the efforts of theemployees and their bargaining representative to ascertain whether the wage ratehad been properly computed.The General Counsel has also drawn attention to the language inN.L.R.B. v.The Item Company,220 F. 2d 956, 959 (C.A. 5), cert. denied 350 U.S. 836. Thecourt there pointed out that "The right to grant merit increases without the consentof a statutory bargaining agent obviously should not imply the right to withholdinformation thereon, since such a rule might foster discrimination against unionadherents in the granting of merit increases, and thereby promote that industrialstrife and unrest which the Act seeks to avoid."Again, inN.L.R.B. v. Gulf Atlantic Warehouse Company,291 F. 2d 475 (C.A. 5),decided June 12, 1961, the same court found a refusal to bargain where the employerhad refused to furnish the bargaining agent witha seniority listof employees, eventhough in bargaining negotiations the union unsuccessfully sought the inclusion ofa seniority clause in the contract.The court flatly rejected the employer's contentionthat this constituted a waiver of a right to such a list. I deem it significant that thecourt stated, "We think that ordinarily the language of the contract as finally agreedupon must be construed by the courts in accordance with ordinary rules of con-struction without reference to the give and take of the bargaining sessions whichproduced the final terminology.Otherwise we would abandon completely the parolevidence rule whendealingwith this type of contract."The court drew attention to the decision inUnited Steelworkers of Americav.Warrior & Gulf Navigation,363 U S. 574, and pointed out that although theSupreme Court was "dealing with the right to arbitrate, a right highly favored bythe law, we think that we have a lesson to learn from this litigation-that lesson isthat we generally take the terms of the contract as finally written and do not givethem a special meaning because of anything done by way of give and take duringthe bargaining sessions."It is obvious from the grievances filed by the Union in behalf of employees Utterand Waldron and from the March 10 letter wherein information was sought con-cerning groups 21 and 23, the former including Utter and Waldron, that these werean effort to obtain data concerning the method of computation of the bonus incentiveso that grievances could be processed in order to refute Respondent's contentionsconcerning the poor performance of these two employees.Nor did certain information later supplied by Respondent dispose of the problem.Respondent did offer in evidence its much earlier four-page memorandum issuedJanuary 4, 1960, but this describes the general principles and application of theincentive system only on a broad basis; and its allowed hours report, describedbelow, although showing the time allowed for a particular job, fails to disclosein any way just how the allowed hours or worktime were computed for a specificjob or assignment.Obviously, time-study information is material to the processingof grievances such as those involved herein and these, entirely within Respondent'spossession,were not forthcoming.It is true that Respondent did submit information on April 14, 1961, concerningthe incentive bonus, which had been tabulated on a quarterly or 3-month basis forthe last quarter of 1960 and for the first quarter of 1961 in each department.How-ever, Respondent's records disclose that these incentives are computed ona weeklybasis and the quarterly summaries would be valueless to a consideration of two par-ticular grievances in a particular department for a particular week or weeks involvingalleged poor performance by named employees who had been singled out byRespondent for criticism.Respondent points to the fact that the allowed hours report is applicable to eachjob and is posted daily and that a weekly summary is also posted on the plant bulletinboards.It then contends that this is adequate information for any employee whohas a question concerning his earnings.This still, however, begs the question posedherein which is how the Union may intelligently present a grievance concerning awarning of low production if Respondent refuses to inform the Union concerningthe nature of the time study of the tasks involved. In other words, the posted re-ports do not disclose how worktime for a particular task is computed or set.Respondent also raises the claim that data requested in March 1961 for futurenegotiations is untimely, pointing to the fact that the contract did not expire until 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDmid-October.It is obvious that contract negotiations are customarily conductedduring a period of several months prior to the expiration of the contract and theUnion's request herein is hardly premature; nor is the inference warranted that itwas advanced in bad faith. Indeed, Respondent's letter of March 16, cited above,indicates that such information as it subsequently submitted in April was intendedprecisely for future contract negotiations.Respondent has contended that it is at all times willing to go to arbitration.However, its offer is not to arbitrate the grievances, but rather to arbitrate whetherthe grievances arearbitrable.Not only was this position not conveyed to theUnion, but more specifically, the issue is not whether this is a matter for arbitrationbut whether, under the Act, Respondent had an obligation to supply incentive in-formation, within reason, concerning the grievances.This right is derived from theUnion's statutory status as designated bargaining representative under the Act .2In sum, I find that the information sought herein by the Union was requested ingood faith and that it related directly to the Union's function as bargaining repre-sentative and involved important considerations in the application of Respondent'swage structure.I find that these grievances are a bargainable issue, contrary toRespondent's position, and Respondent's failure to discuss and negotiate concerningthese grievances, as well as to supply the requested information, constitutes a re-fusal to bargain in good faith within the meaning of Section 8(a)(5) of the Act.I further find that by the foregoing, Respondent has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed under Section 7 ofthe Act, within the meaning of Section 8 (a)( I) thereof.N.L.R.B. v. F. W. Wool-worth Co.,352 U.S. 938;J. I. Case Company v. N.L.R.B.,253 F. 2d 149 (C.A. 7);American Sugar Refining Company,130 NLRB 634; andAmerican Aggregate Co.,Inc. and Featherlite Corporation,130 NLRB 1397.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in con-nection with its operations set forth in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow thereof.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices, I shallrecommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.International Union of Electrical,Radio & MachineWorkers, AFL-CIO, Local1503, IUE, AFL-CIO, is alabor organization within the meaning of Section 2(5)of the Act.2. SquareD Companyisan employer within the meaning of Section 2(2) ofthe Act.3.All productionand maintenance employees of SquareD Companyat its LosAngeles,California,plants, including janitors,warehousemen,and shipping andstockroom employees,but excluding office and clerical employees,truckdrivers,guards and watchmen,draftsmen,engineers,experimental employees,foremen, work-ing foremen, working supervisors,supervisors,and executive and administrativeemployees,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section9(b) of the Act.4. InternationalUnion of Electrical,Radio & MachineWorkers,AFL-CIO,Local 1503, IUE, AFL-CIO, atall times material herein has been and now is theexclusive representative of the employees in the aforesaid appropriate unit for thepurposes of collective bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing to discuss and negotiate concerning grievances about the operationof the group incentive plan, and by refusing to furnish the Union relevant data re-lating to computations and operations under said plan,Respondent has refused tobargain within the meaning of Section 8(a)(5) of the Act.2Although Respondent contends in its brief that the union demands are unreasonableand burdensome, at no time has Respondent taken this position with the UnionNor hasit claimed that this would result In undue cost to It and there is no evidence that it would. SQUARE D COMPANY3396.By the aforesaid refusal to bargain, Respondent has interfered with, restrained,and coerced employees in the exercise of the rights guaranteed by Section 7 of theAct, thereby engaging in unfair labor practices within the meaning of Section8 (a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, I recom-mend that the Respondent, Square D Company, Los Angeles, California, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to discuss and negotiate with International Union of Electrical,Radio & Machine Workers, AFL-CIO, Local 1503, IUE, AFL-CIO, concerninggrievances arising out of the operation of the group incentive plan or refusing to fur-nish said Union with relevant data concerning computations or operations undersaid plan.(b) In any like or related manner refusing to bargain with said Union, or inter-fering with, restraining, or coercing employees in the exercise of the rights guaranteedby Section 7 of the Act, except to the extent permitted under Section 8(a)(3) ofthe Act.2.Take the following affirmative action which I find will effectuate the policiesof the Act.(a)Upon request, furnish to International Union of Electrical, Radio & MachineWorkers, AFL-CIO, Local 1503, IUE, AFL-CIO, relevant data concerning computa-tions or operations under its group incentive plan, and discuss and negotiate with saidUnion concerning any grievances arising out of the operation of said plan.(b) Post at its plants at Los Angeles, California, copies of the attached noticemarked "Appendix." Copies of said notice, to be furnished by the Regional Directorfor the Twenty-first Region, shall, after being signed by Respondent's representative,be posted by Respondent immediately upon receipt thereof, and be maintained for aperiod of 60 consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be takenby Respondent to insure that said notices are not altered, defaced, or covered by anyothermaterial.(c)Notify the Regional Director for the Twenty-first Region, in writing, within20 days from the date of receipt of this Intermediate Report and Recommended Order,what steps it has taken to comply herewith.It is recommended that unless on or before 20 days from the date of receipt of thisIntermediate Report and Recommended Order Respondent notifies the aforesaidRegional Director in writing that it will comply with the foregoing RecommendedOrder, the National Labor Relations Board issue an order requiring Respondent totake the action aforesaid.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT refuse to discuss or negotiate with International Union ofElectrical, Radio & Machine Workers, AFL-CIO, Local 1503, IUE, AFL-CIO,as the representative of our employees in the unit described below concerninggrievances arising out of the operation of our group incentive plan and we willnot refuse to furnish said labor organization with relevant data concerningcomputations or operations under said plan.The bargaining unit is:All production and maintenance employees of our Los Angeles, California,plants, including janitors, warehousemen, and shipping and stockroom em-ployees, but excluding office and clerical employees, truckdrivers, guardsand watchmen, draftsmen, engineers, experimental employees, foremen,working foremen, working supervisors, supervisors, and executive and ad-ministrative employees.WE WILL NOT in any like or related manner refuse to bargain with saidUnion as the representative of our employees in said unit or interfere with,restrain, or coerce employees in the exercise of the rights guaranteed by Section7 of the Act, except to the extent permitted under Section 8(a) (3) of the Act.712-548-64-vol. 142-23 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL, upon request, furnish to the above-named labor organizationrelevant data concerning computations or operations under our group incen-tive plan and discuss and negotiate concerning any grievances arising thereunder.SQUARE D COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not bealtered, defaced,or covered by any other material.National FoodStores,Inc.andOffice Employees InternationalUnion, Local No. 9, AFL-CIO.Case No. 13-CA-5099.April9d9, 1963DECISION AND ORDEROn February 14, 1963, Trial Examiner Thomas A. Ricci issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief ; the General Counselfiled a brief in support of the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the Trial Examiner's rulings and finds noprejudicial error.The rulings are hereby affirmed.The Board hasconsidered the Intermediate Report, the Respondent's exceptions andthe briefs, and the entire record in this case, and hereby adopts theTrial Examiner's findings, conclusions, and recommendations.'ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer.21Member Leedomadopts the Trial Examiner's ultimatedispositionof the Section8(a) (5)aspects of the case on the basisof the position taken by him inTown & Country Manu-facturing Company, Inc.,etc.,136 NLRB 1022.In our view of the case,we need not,and do not, pass uponthe TrialExaminer's com-ments as to the authorityof the Unionto bargainwith Respondent about thereassignmentof the inventory clerks, whose jobs were unlawfully contractedaway, to other storepositions.2Member Leedom, for the reasons set forth in his dissenting opinion inIsis Plumbing &HeatingCo.,138 NLRB 716,would not direct thepayment ofIntereston the backpayawards.The Appendixattached to the Intermediate Report is hereby amended,by adding thefollowing immediately below the signature line at thebottom of thenotice:NoTm.-We willnotify anyof the above-named employeespresently serving in theArmed Forces of the United States of theirright to full reinstatement upon applica-tion in accordance with the SelectiveService Actand the UniversalMilitaryTrainingand ServiceAct of1948, as amended,after dischargefrom the ArmedForces.142 NLRB No. 38.